DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixing member” in claim 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Applicant recites “is not larger than mm” in claim 4 line 3.  The structure applicant is intending to describe is unclear and appears to be incomplete. It appears as if applicant intended to recite a numerical value associated with “mm”. From a review of the specification, it appears as if applicant may have intended to recite “25 mm”. For the purpose of examination, it is interpreted as if applicant intended to recite “not lager than 25 mm”. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 6-7 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Bridges (US 10,344,488).

7.	 Regarding to Claim 1-3, Bridges discloses a pry tool (demolition tool 10 used for prying, as described in column 2 line 39-41 and can be seen from Figures 1-2 in Bridges) comprising: a body (handle 20, central boss 70) including a base (central boss 70) and a shank (handle 20), wherein the base (70) extends along a first axis (axis of 46, as can be seen from Figures 1-2 in Bridges), wherein the base (70) includes a through-hole (46 as described in column 4 lines 12-15, as well as can be seen from Figures 1-2 in Bridges) extending along the first axis (axis of 46) and a through-slot (slot in central boss 70 of head 40 receiving arms 50 and 60, as can be seen from Figure 1-3 in Bridges) extending in a radial direction perpendicular to the first axis (axis of 46) [as can be seen from Figure 1 in Bridges], wherein the base (70) includes a side located opposite to the shank (20) and having an arcuate bottom face (convexly curved lower surface 74, as described in column 3 lines 14-26 in Bridges), wherein the arcuate bottom face (74) defines a contact point configured for contacting with a working plane [as described in column 3 lines 14-26 in Bridges], a claw member (arms 50, 60, as can be seen from Figure 1 in Bridges) coupled to the through-slot  of the base (slot in central boss 70 of head 40 receiving arms 50 and 60); and a fixing member (36, 32) securely mounted in the through-hole (46) and abutting against the claw member (50, 60) [as can be seen from Figure 1 in Bridges. As indicated above regarding 112(f) interpretation, the “fixing member” is being structurally interpreted as requiring  a second positioning hole extending along a second axis (hole in 36 in Bridges) or an equivalent thereof (see page 3 lines 19-20 of the specification of the instant application)].
 However, Bridge does not explicitly disclose a second axis intersecting with the first axis and passes through the contact point, a third axis intersects with the second axis at an intersection which is a center of curvature of the arcuate bottom face, wherein an angle between the third axis and the second axis is in a range of 5 -10 , the shank extends from the base along a fourth axis 

8. 	Regarding to claim 4, Bridges discloses the pry tool as claimed in claim 1, having an arcuate bottom face (84), third axis and second axis.  However, Bridges does not explicitly disclose the dimensions of the pry tool having a shortest distance between the arcuate bottom face and the intersection of the third axis and the second axis being not larger than 25 mm. However, these limitations are directed solely to the change in size of the pry tool.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized tool for the purpose of prying various workpieces of various sizes and dimensions.  Furthermore, it has been held that "where the only difference Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the pry bar does not change how tool disclosed by Bridges would perform by preventing prying of a workpiece. 


9. 	Regarding to claim 6, Bridges discloses the pry tool as claimed in claim 1, wherein the claw member (arms 50, 60, as can be seen from Figure 1 in Bridges)  includes an intermediate portion (58, 68, as described in column 2 lines 63-65, and as can be seen from Figure 3 in Bridges) and two claws (59, 69, as described in column 2 lines 63-65, and as can be seen from Figure 3 in Bridges)  extending from two opposite ends of the intermediate portion (58, 68) [as can be seen from Figure 1 in Bridges], respectively, wherein the intermediate portion (58, 68) is coupled in the through-slot of the base (slot in central boss 70 of head 40 receiving arms 50 and 60, as can be seen from Figure 1-3 in Bridges), and wherein the two claws (59, 69) are configured to abut against the working plane [as described in column 2 lines 65-column 3 line 4 and can be seen from Figure 1 in Bridges].

10.	 Regarding to claim 7, Bridges discloses the pry tool as claimed in claim 6, wherein the fixing member (36) is riveted in the through-hole of the base (46) and abuts against the intermediate portion (58, 68) of the claw member (50, 60). The recited limitation of “the fixing member is riveted in the through-hole” is interpreted as being a product by process limitation only requiring the structure of the finished product resulting from the claimed process. The structure resulting from the recited process is interpreted as including a fixing member (as invoked by 112 (f) having the corresponding structure of a second positioning hole) in a through-hole. The prior art of Bridges discloses a fixing member (36) having a second positioning hole (hole in 36) which is received in through hole (46). The prior art therefore discloses the structure of the finished product resulting from the recited process. 

Allowable Subject Matter
11.	Claims 5 and  8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726